LEVY, J.
(after stating the facts as above). The fourth assignment of error complains that “the court erred in overruling the defendants’ plea of estoppel and in rendering the judgment herein.” It is not quite clear whether the assignment is complaining specially of the action of the court in sustaining a general demurrer to the defendants’ pleadings of estoppel, or is complaining specially of a finding on the evidence against the appellants’ plea of estoppel. Neither is the language of the order or judgment quite clear respecting the ruling of the court concerning the defendants’ pleas of estoppel. But considering the record in the light of the order and of the court’s findings of fact, it is concluded that the record should be construed as showing that the court sustained the demurrer of the plaintiffs to the defendants’ plea of estoppel. We further think that the assignment of error is directed to the ruling sustaining the demurrer. The plea, we think, was not subject to a general demurrer, even though a special exception may properly have reached part of the plea.
This error would and does require a reversal of the judgment and a remand of the cause for another trial, and it is accordingly so ordered.